Citation Nr: 1628854	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  14-10 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a bilateral foot disability. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

H. Hoeft



INTRODUCTION

The Veteran served on active duty from March 1963 to July 1966. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Portland, Oregon Regional Office (RO).

On his March 2014 VA Form 9, the Veteran requested a Board hearing.  He later withdrew that request in a March 2016 communication to the Board.  

The Veteran's claim for service connection for a bilateral foot disability was denied in a March 2003 rating decision.  He did not submit a notice of disagreement with respect to this determination.  However, it appears that service treatment records and military personnel records have been added to the record since these this decision.  As these records are relevant and related to the claimed events and injuries, new and material evidence is not required to reopen this claim, and it will be reconsidered. 38 C.F.R. § 3.156(c)(2015).


FINDING OF FACT

Resolving all doubt in his favor, the Veteran's diagnosed bilateral foot disability had its onset in service or is etiologically related to his active service.


CONCLUSION OF LAW

A bilateral foot disability was incurred in service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service. 38 C.F.R. § 3.303(d). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996). 

Additionally, none of the Veteran's currently diagnosed foot disorders are "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. §§ 3.303(b) and 3.309(a) do not apply to these non-chronic diseases. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran contends that his bilateral foot disability, variously diagnosed as calcaneal spurs, hallux valgus deformities, and foot strain, stem from in-service heel/foot injuries sustained during boot camp.  Specifically, he has consistently and competently reported that he developed pain in his heels/feet after running and marching during boot camp (March 1963) and that he was treated (i.e., rest and water therapy) for heel contusions/stress fractures at the Marine Corps Recruiting Depot hospital in San Diego. See, e.g., April 2010 VA Examination Report; July 2002 Claim; January 2003, August 2009, and August 2010 Statements from Veteran.  He stated that he was transferred from the 3rd Recruit Training Battalion to the 2nd Recruit Training Battalion as a result of the two week hospitalization.  He has endorsed continuing foot/heel symptomatology since that time.  

Service treatment records do not show complaints, treatment, or diagnoses relating to the feet or heels.  The Board notes that RO issued a Formal Finding on the Unavailability of Federal Records with respect to clinical records from the MCRD Hospital. See July 2010 Memorandum.  Service personnel records do confirm that the Veteran was transferred from the 3rd Recruit Training Battalion to the 2nd Recruit Training Battalion in April 1963. 

Post-service records confirm that the Veteran has been diagnosed with calcaneal spurs, hallux valgus deformities, and foot strain. See April 2010 VA Foot Examination.  

The record also includes a January 2003 private opinion which notes that the Veteran had heel pain and that he sustained a fairly severe injury (i.e., heel contusions) to the heels in-service. See Letter from Dr. J.S.  Dr. J.S. stated that the Veteran did not have any other trauma since that time that would explain his heel pain.  He opined, "Given the circumstances of the injury while in the military his injury most likely is contributing to his current pain, and it should be treated as a recurrence of the old injury."  

The record additionally contains a "buddy statement" from a fellow Marine, R.A.R., M.Ed., LPC., who had served with the Veteran from 1963 to 1966. See September 2011 Letter.  R.A.R. stated that he was in the 2nd Recruit Training Battalion and that approximately 2 weeks in to basic training, the Veteran joined his platoon.  At that time, their platoon staff sergeant explained that the Veteran had just come from the 3rd Recruit Training Battalion after having spent two weeks in the hospital recovering from heel contusions.  R.A.R. also attested to the Veteran's continuing heel problems (e.g., sores and swelling) thereafter. 

The record also includes a negative April 2010 VA examination and opinion. 

After reviewing all the evidence, lay and medical, and resolving reasonable doubt in favor of the Veteran, service connection is warranted for a bilateral foot disability. Entitlement to service connection for the diagnosed foot conditions cannot be established through application of 38 C.F.R. § 3.303(b), however 38 C.F.R. § 3.303(d) affords that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.

In this case, there is evidence of a currently diagnosed bilateral foot disability.  Moreover, the Veteran has competently reported that he suffered heel contusions in-service during basic training and that he has experienced heel/foot symptomatology since that time. See Layno, supra.  The Board has no reason to doubt the credibility of such statements as they have been consistently reported throughout the record and further corroborated by a fellow service member. See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the duty to assess the credibility and weight to be given to the evidence).  Additionally, service clinical/hospitalization records have been deemed missing/unavailable for review through no fault of the Veteran. 

With respect to the issue of nexus, the Board has also considered in detail the medical opinions of record.  In this regard, the Board finds that no one opinion is any more probative than the other.  The opinions are in relative equipoise. See Gilbert v. Lewinski, 1 Vet. App. 49, 53 (1990)(held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.).

Therefore, resolving all doubt in favor to the Veteran, the Board finds that the evidence supports a nexus between the Veteran's current bilateral foot disability and his military service.  As all elements of service connection have been satisfied, service connection for a bilateral foot disability is granted. See 38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303(d)(2015).  The nature and extent of the disorder is not before the Board at this time.


ORDER

Service connection for a bilateral foot disability is granted. 



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


